DETAILED ACTION
This action is responsive to application number 15/568,911, amendment and remarks, dated on 04/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 14 cancelled.
Claims 1-13 and 15-27 pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US. 2009/0318153 A1) in view of Nakashima et al. (US. 2015/0131565 A1) and Hong et al. (US 2016/0057660 A1). 

Claims 1, 15, 27, Maheshwari discloses a method relating to handover (method to increase the probability of handover message being received by receiver; title) in a communication system (Figs. 1-2, 9), the method comprising:
establishing that a communication device (user equipment or device; Figs. 1-2,el. 130; Fig. 9, els. 932, 936, 938) is involved in a handover process from a first cell (cells; Fig. 9, els. 902, 904, 906) to a second cell (handover between cells; Fig. 9, A method for wireless communications is provided. The method includes triggering a handover process across a wireless network and generating handover messages on more than a single communications process to facilitate receipt of the handover messages. The method can include increasing the power associated with a communications channel in order to facilitate receipt of the handover messages and can also include generating multiple messages that also are increased in power by the communications channel”;  abstract; ¶11; “As shown, handover message options 160 are processed between the base station 120 and 124. The processing can include handover components 170 and 174 respectively for generating/processing multiple handover messages and channels, analyzing higher layer signaling from network layers, and/or increasing transmitter power for the respective messages or channels. In general, the handover message options 160 can be deployed by the wireless network 110 to increase probability of the receipt of a handover configuration message (or messages) by the user equipment (UE) 130. The respective options 160 reduce the stall time of data transfer during handover by increasing the probability of receipt of handover configuration message by the UE 130 which in turn results in improved handover performance. In one aspect, a quick repeat (or burst) of handover messages by the network is provided. Thus, when handover is triggered, the network 110 can automatically transmit handover messages on more than a single Hybrid Automatic Repeat Request (HARQ) process (or other ”; ¶25), and
response to establishing that the communication device (user equipment or device; Figs. 1-2,el. 130; Fig. 9, els. 932, 936, 938) is involved in the handover process from the first cell to the second cell (handover between cells; Fig. 9, els. 902, 904, 906), increasing at least one of diversity and transmission power (abstract; ¶11; ¶25) of a scheduling assignment related to the handover process and transmitted on physical downlink control channel resources (PDSCH/ePDCCH, PDCCH; ¶28; ¶31; ¶41; ¶42), wherein;
the physical downlink control channel resources are multiplexed with data resources in one or more orthogonal frequency division multiplexing (OFDM) symbols (multiplexing the data resources of PDSCH, PDSCH/ePDCCH, and PDCCH resources (¶28; ¶31; ¶41; ¶42) on OFDM symbols (¶6));
the scheduling assignment is specific for the communication device (transmission of handover message specific to the user equipment (Fig. 1, el. 130) on the PDSCH/ePDCCH, PDCCH (¶28; ¶31; ¶41; ¶42)) (increasing at least one of diversity and transmission power; abstract; ¶11; ¶25; generation and FIG. 3 is a multiple handover message process 300 for a wireless communication system. In this aspect, a handover process is triggered at 310. This includes quick or burst repeats of handover messages by the network. When the handover is triggered at 310, then the network or node can automatically transmit handover messages on more than just a single HARQ process at 320. At 330, one or more handover messages are generated per the respective process of 320. This includes knowledge of handover messages being transferred by the MAC, such that duplicate transmissions on multiple or even all HARQ processes can be initiated at 330. Transmission of handover message over multiple HARQs (more than one) concurrently increases the probability of receipt of handover message by UE. At 340, duplicate copies received at the user equipment (UE) can be discarded”; ¶35; increase power of handover message transmission on PDSCH/ePDCCH, PDCCH; “Fig. 4; FIG. 4 is a power adjustment process 400 for handover messages in a wireless communication system. In this aspect, and similar to FIG. 3 above, a handover process is triggered at 410. This includes transmission of handover messages with higher power. Thus, the network or nodes can selectively increase the power of PDSCH/PDCCH channels based on the higher layer indication at 420 of whether a given transmission carries or payloads a handover message or not. If the message is a handover message at 430, the network can increase the power of PDCCH/PDSCH at 440 to target a lower retransmission probability, which increases the probability of ”; ¶36; hybrid handover message (increase power and/or duplicating of handover message transmission on PDCCH, PDSCH/ePDCCH, according to Figs. 3, 4); Fig. 5; ¶37).
Maheshwari does not explicitly disclose physical downlink control channel resources (PDCCH, PDSCH/ePDCCH) includes a scheduling assignment and wherein the scheduling assignment is specific for the communication device”.
Nakashima, in the same field of endeavor, transmission of a first physical downlink control channel (PDCCH) and a second physical downlink control channel (PDCCH) (e PDCCH) and demodulation the physical downlink control channels by UE (¶75; ¶76) discloses physical downlink control channel resources (PDCCH, PDSCH/ePDCCH) includes a scheduling assignment (PDCCH or ePDCCH indicating the allocation of DL PRB and UL PRB resources for downlink grants and uplink grants; “Signals generated from the control information such as information indicating the allocation of the DL PRB pair to the PDSCH, information indicating the allocation of the UL PRB pair to the PUSCH, and a mobile station identifier (also referred to as a Radio Network Temporary Identifier (RNTI)), a modulation scheme, a coding rate, a retransmission parameter, a spatial multiplexing number, a pre-coding matrix, and a Transmission Power Control command (TPC command) are mapped ”; ¶88), wherein the physical downlink control channel resources are multiplexed with data resources in one or more orthogonal frequency division multiplexing (OFDM) symbols and wherein the scheduling assignment is specific for the communication device (UE-specific; ¶74; “In the communication system 1, the DownLink (DL) which is a communication direction from the base station apparatus 3 or the RRH 4 to the mobile station apparatus 5 is configured to include a downlink pilot channel, a Physical Downlink Control CHannel (PDCCH), and a Physical Downlink Shared CHannel (PDSCH). The cooperative communication is applied to or is not applied to the PDSCH. The PDCCH is configured with a first PDCCH and a second PDCCH (enhanced physical downlink control channel (enhanced PDCCH: e-PDCCH)). The downlink pilot channel is configured with a first type of reference signal (CRS described later) used in demodulating the PDSCH, the first PDCCH and a second type of reference signal (UE-specific RS described later) used in demodulating the PDSCH and the second PDCCH, and a third type of reference signal (CSI-RS ”; ¶75; “In addition, from one viewpoint, the first PDCCH is a control channel allocated in OFDM symbols in which the PDSCH is not allocated. Further, the second PDCCH is a control channel allocated in the OFDM symbols in which the PDSCH is allocated. In addition, from one viewpoint, the first PDCCH is a control channel in which signals are basically allocated over all PRBs (PRB of a first slot) of the downlink system band, and the second PDCCH is a control channel in which signals are allocated over PRB pairs (PRB) configured by the base station apparatus 3 within the downlink system band. In addition, although a detailed description will be made later, from one viewpoint, different signal configurations are used in the first PDCCH and the second PDCCH. A CCE structure described later is used in the signal configuration in the first PDCCH, and an enhanced CCE (eCCE) (second element) structure described later is used in the signal configuration in the second PDCCH. In other words, the first PDCCH and the second PDCCH are different in a minimum unit (element) of resources used in the configuration of one control channel, and respective control channels are configured to include one or more respective minimum units”; ¶77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to transmit a scheduling assignment on physical downlink control channel resources (PDCCH, PDSCH/ePDCCH) wherein the scheduling assignment is specific for the communication device, as taught by Nakashima to modify Maheshwari’ s method 
Maheshwari in view of Nakashima discloses increasing diversity and transmission power performed for higher layer (RRC) handover message transmission on PDCCH, PDSCH/ePDCCH (Maheshwari; Figs. 3, 4; Fig. 5; ¶37). 
Maheshwari’ s method of increasing diversity and transmission power performed for higher layer (RRC) handover messages to facilitate receipt of the handover messages by user equipment or devices (abstract), can be performed on any higher layer (RRC) messages, handover messages or any section of the RRC messages without departing from the essence and scope of the Maheshwari’ s method, and it would have been obvious to the people in the field to perform Maheshwari’ s method of increasing diversity and transmission power of the higher layer (RRC) handover messages on any section of the RRC handover messages.
However, Maheshwari in view of Nakashima does not explicitly disclose the higher layer (RRC) message includes the scheduling assignment that “the scheduling assignment related to the handover process and for signaling radio bearer (SRB) scheduling assignment”.
Hong in the same field of endeavor, method for handover in environment connected to multiple base stations and apparatus (title), discloses the higher layer (RRC) message includes the scheduling assignment that the scheduling assignment related to the handover process and for signaling radio bearer (SRB) scheduling assignment (receiving higher layer message for handover (Fig. 16, The UE that receives a higher layer message for handover configures a radio bearer in operation S1620”; ¶237 “To this end, radio bearer information (for example, srb-ToAddModList, drb-ToAddModList) or detailed configuration information of a radio bearer of the higher layer message used for handover (for example, RRC connection reconfiguration message) may include information indicating that a predetermined radio bearer is configured through the cell associated with the second BS (or a predetermined second BS). For example, a second BS-associated cell index (for example, an SCell index), a second BS cell identifier (for example, a PCI), or an index used for a UE to identify a second BS cell (or a second BS) radio bearer, may be included”; ¶243; ¶247-¶248; Fig. 17; ¶246; ¶247), furthermore Hong discloses wherein the scheduling assignment is specific for the communication device (Fig. 16; ¶243; ¶247-¶248; Fig. 17; ¶246; ¶247).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to transmit a higher layer (RRC) message including the scheduling assignment that the scheduling assignment related to the handover process and for signaling radio bearer (SRB) scheduling assignment, as taught by Hong to modify Nakashima’s method and system in view of Nakashima in order to enable a user equipment or device 

Claims 2,16, Maheshwari in view of Nakashima and Hong discloses prior to the increasing at least one of diversity and transmission power, establishing that a signaling radio bearer is to be scheduled for the communication device, and wherein the increasing comprises increasing at least one of diversity and transmission power for signaling radio bearer scheduling assignments (Nakashima; signaling radio bearer scheduling assignments and indicating allocation of resource through the second PDCCH or ePDCCH; ¶88) (increasing at least one of diversity and transmission power for signaling; Maheshwari; abstract; ¶11; ¶25; generation and transmission of duplicate handover message; Fig. 3; “FIG. 3 is a multiple handover message process 300 for a wireless communication system. In this aspect, a handover process is triggered at 310. This includes quick or burst repeats of handover messages by the network. When the handover is triggered at 310, then the network or node can automatically transmit handover messages on more than just a single HARQ process at 320. At 330, one or more handover messages are generated per the respective process of 320. This includes knowledge of handover messages being transferred by the MAC, such that duplicate transmissions on multiple or even all HARQ processes can be initiated at 330. Transmission of handover message over multiple HARQs (more than one) concurrently increases the probability of receipt of handover message by UE. At 340, duplicate copies ”; ¶35; increase power of handover message; Fig. 4; FIG. 4 is a power adjustment process 400 for handover messages in a wireless communication system. In this aspect, and similar to FIG. 3 above, a handover process is triggered at 410. This includes transmission of handover messages with higher power. Thus, the network or nodes can selectively increase the power of PDSCH/PDCCH channels based on the higher layer indication at 420 of whether a given transmission carries or payloads a handover message or not. If the message is a handover message at 430, the network can increase the power of PDCCH/PDSCH at 440 to target a lower retransmission probability, which increases the probability of handover message being received by the user equipment (UE) on a quickly degrading radio link. This could be performed in a manner that still has minimal impact on interference for example by using left over power. If a handover message is not carried on a channel at 430, the process ends and channel power is thus not increased”; ¶36; hybrid method of transmission of the handover message (duplicate transmission and/or increase power of handover message transmitted on PDCCH, PDSCH/ePDCCH) according to Figs. 3, 4; Fig. 5; ¶37;  Nakashima; increasing at least one of diversity and transmission power; “With respect to LTE and LTE-A, it has been considered to introduce a new control channel (enhanced physical downlink control channel : ePDCCH) for transmitting control information regarding the data signals (NPL 1). For example, it has been considered to improve the capacities ”; ¶10; “For example, as an application of beamforming, it has been considered to apply cooperative communication, and transmission through a plurality of antennas to the enhanced physical downlink control channel. Specifically, it has been considered that a plurality of base station apparatuses and a plurality of RRHs apply a pre-coding process on signals of the enhanced physical downlink control channel and apply the same pre-coding process on a reference signal (RS) for demodulating the signals of the enhanced physical downlink control channel. Specifically, it has been considered that a plurality of base station apparatuses and a plurality of RRHs allocate the enhanced physical downlink control channel and RS, to which the same pre-coding process is applied, in a region of resources in which the PDSCH is allocated, and transmit the enhanced physical downlink control channel and RS”; ¶11; “For example, a method has been considered which configures signals of the enhanced physical downlink l”; ¶12; Hong; ¶243; ¶247-¶248; Fig. 17; ¶246; ¶247).

Claims 3,17, Maheshwari in view of Nakashima and Hong discloses wherein the establishing comprises receiving, from the communication device, a measurement report (Nakashima; indicating the reception quality (RSRP)) comprising an indication on signal strength (RSRP) to the second cell being more than a predefined threshold higher than signal strength to the first cell (Maheshwari discloses handover from first cell to second cell (Fig. 9, els. 902, 904, 906), and Nakashima discloses measurement of the downlink signal quality and reporting the measurement to the base station and if the quality of the downlink signal on a target cell is higher than the quality of the downlink signal source cell by predefined threshold to perfume handover to target cell as well known in the art; “Further, the reception processing unit 401 measures reception quality of the downlink (Reference Signal Received Power (RSRP)), and outputs the measurement result to the control unit 405. The reception processing unit 401 measures (calculates) the RSRP from the CRS or the CSI-RS, based on the instruction ”; ¶217; “Further, the control unit 405 controls the transmission timing of the signal of the transmission processing unit 407, based on the adjustment value of the uplink transmission timing that has been notified from the base station apparatus 3. Further, the control unit 405 controls the transmission processing unit 407 so as to transmit the information indicating the reception quality (RSRP) of the downlink which is input by the reception processing unit 401”; ¶220; the well know handover process is provide as exemplary in the following prior arts, and disclosing receiving, from the communication device, a measurement report comprising an indication on signal strength to the second cell being more than a predefined threshold higher than signal strength to the first cell; US 20170367012 A1, paragraph 50; US 20110026492 A1, paragraph 85; US 20160198385 A1, Figs. 6A, 6B, paragraphs 32, 60, 62, 68; US 20180109990 A1, Fig. 8, paragraph 70).

Claims 4, 18, Maheshwari in view of Nakashima and Hong discloses wherein the establishing comprises at least one of: establishing that a handover decision has been made in a first network node (Maheshwari; handover components, Fig. 1, el. 170 in base station; Fig. 1, el. 120; ¶25) controlling the first cell (Maheshwari; cells; Fig. 9, els. 902, 904, 906), establishing that a handover admission control has been made in a second network node (Maheshwari; handover components, Fig. 1, el. 174 in base station; Fig. 1, el. As shown, handover message options 160 are processed between the base station 120 and 124. The processing can include handover components 170 and 174 respectively for generating/processing multiple handover messages and channels, analyzing higher layer signaling from network layers, and/or increasing transmitter power for the respective messages or channels. In general, the handover message options 160 can be deployed by the wireless network 110 to increase probability of the receipt of a handover configuration message (or messages) by the user equipment (UE) 130. The respective options 160 reduce the stall time of data transfer during handover by increasing the probability of receipt of handover configuration message by the UE 130 which in turn results in improved handover performance. In one aspect, a quick repeat (or burst) of handover messages by the network is provided. Thus, when handover is triggered, the network 110 can automatically ¶25).

Claims 5, 19, Maheshwari in view of Nakashima and Hong discloses wherein the increasing comprises increasing the transmission power of at least one enhanced control channel element (ECCE) specific for the communication device during a time interval from a first handover event of the handover process to a second handover event of the handover process (Maheshwari; “FIG. 4 is a power adjustment process 400 for handover messages in a wireless communication system. In this aspect, and similar to FIG. 3 above, a handover process is triggered at 410. This includes transmission of handover messages with higher power. Thus, the network or nodes can selectively increase the power of PDSCH/PDCCH channels based on the higher layer indication at 420 of whether a given transmission carries or payloads a handover message or not. If the message is a handover  Fig. 4; ¶36; ¶37), wherein the transmission power of the at least one ECCE specific for the communication device is higher than the transmission power of ECCEs for the communication device outside the time interval (increasing transmission power only for eCCEs of the handover message of the PDCCH, ePDCCH and not increasing transmission power for other eCCEs of the other downlink control information of the PDCCH, ePDCCH (such as downlink control information transmitted on the PDCCH, ePDCCH, not as part of handover message and described by ¶88; ¶213, ¶214 of Nakashima); Nakashima; “One second PDCCH is configured with one or more eCCEs (second element). FIG. 19 is a diagram illustrating a logical relationship between the second PDCCH and the eCCE of the communication system 1 according to the embodiment of the present invention. The numbers for identifying E-CCEs are given to the eCCEs used between the base station apparatus 3 (or the RRH 4) and the mobile station apparatus 5. The eCCE numbering is performed based on predetermined rules. Here, eCCE t indicates the eCCE of the eCCE number t. The second PDCCH is configured with an aggregation configured with a plurality of eCCEs (eCCE ”; ¶134).

Claims 6, 20, Maheshwari in view of Nakashima and Hong discloses wherein the increasing comprises increasing transmission power of the scheduling assignment specific for the communication device for only part of the physical downlink control channel (Maheshwari; increasing transmission power only for handover message of the PDCCH, ePDCCH and not increasing transmission power for other downlink control information of the PDCCH, ePDCCH (such as downlink control information transmitted on the PDCCH, ePDCCH, not as part of handover message and described by ¶88; ¶213, ¶214 of Nakashima); “FIG. 4 is a power adjustment process 400 for handover messages in a wireless communication system. In this aspect, and similar to FIG. 3 above, a handover process is triggered at 410. This includes transmission of handover messages with higher power. Thus, the network or nodes can selectively increase the power of PDSCH/PDCCH channels based on the higher layer indication at 420 of whether a given transmission carries or payloads a handover message or not. If the message is a handover ¶36; ¶37).

Claims 7, 21, Maheshwari in view of Nakashima and Hong discloses wherein the increasing comprises increasing diversity by distributing the physical downlink control channel resources over each physical resource block of at least two pairs of physical resource blocks configured for the communication device (Maheshwari; duplicate transmission of handover message on PDCCH and/or ePDCCH; abstract; ¶11; Fig. 3; ¶35; Nakashima; “For example, a method has been considered which configures signals of the enhanced physical downlink control channel by using resources separated in the frequency domain so as to achieve an effect of frequency diversity, as the application of diversity. In contrast, a method has been considered which configures signals of the enhanced physical downlink control channel by using the resources which are not separated in the frequency domain, when beamforming is applied to the enhanced physical downlink control channel”; ¶12; “A mapping method for resources configuring the enhanced physical downlink control channel has been considered. It has been ”; ¶13; Fig. 19).

Claims 8, 22, Maheshwari in view of Nakashima and Hong discloses wherein the increasing comprises increasing at least one of diversity and transmission power by increasing aggregation level of the physical downlink For example, a method has been considered which configures signals of the enhanced physical downlink control channel by using resources separated in the frequency domain so as to achieve an effect of frequency diversity, as the application of diversity. In contrast, a method has been considered which configures signals of the enhanced physical downlink control channel by using the resources which are not separated in the frequency domain, when beamforming is applied to the enhanced physical downlink control channel”; ¶12; “A mapping method for resources configuring the enhanced physical downlink control channel has been considered. It has been considered to make the unit of resources configuring one enhanced physical downlink control channel to be a set of physical resource block pairs of a predetermined number (NPL 2). For example, the set of a plurality of physical resource block pairs which is the unit of resources configuring one enhanced physical downlink control channel is referred to as an enhanced physical downlink control channel set (ePDCCH set). In NPL 2, it is considered to configure a plurality of enhanced physical downlink control channels which are configured with the physical resource block pairs of a predetermined number, for the mobile station apparatus. For example, it is considered that in a plurality of mobile station apparatuses for which a plurality of enhanced physical downlink control channel sets are configured, some enhanced physical downlink control channel sets are configured with a plurality of common physical resource block pairs and some ”; ¶13; “FIG. 16 is a diagram illustrating a logical relationship between the first PDCCH and the CCE of the communication system 1 according to the embodiment of the present invention. The numbers for identifying CCEs are given to the CCEs used between the base station apparatus 3 (or the RRH 4) and the mobile station apparatus 5. The CCE numbering is performed on the basis of a predetermined rule. Here, CCE t indicates the CCE of the CCE number t. The first PDCCH is configured with an aggregation formed of a plurality of CCEs (CCE Aggregation). Hereinafter, the number of CCEs configuring an aggregation is referred to as "CCE aggregation number" (CCE aggregation level). The CCE aggregation number configuring the first PDCCH is configured according to a coding rate which is configured in the first PDCCH and the number of bits of the DCI included in the first PDCCH by the base station apparatus 3. Further, hereinafter, the aggregation configured with n CCEs is referred to as "CCE aggregation n"”; Fig. 16; ¶ 124; “In FIG. 19, those represented by the diagonal lines mean second PDCCH candidates. The second ePDCCH candidates are to be subjected to the decoding detection of the second PDCCH by the mobile station apparatus 5, and the second PDCCH candidates are  Fig. 19; ¶136).

Claims 9, 23, Maheshwari in view of Nakashima and Hong discloses wherein the increasing of the aggregation level comprises increasing number of resources assigned to the physical downlink control channel of the communication device (Nakashima; “For example, a method has been considered which configures signals of the enhanced physical downlink control channel by using resources separated in the frequency domain so as to achieve an effect of frequency diversity, as the application of diversity. In contrast, a method has been considered which configures signals of the enhanced physical downlink control channel by using the resources which ”; ¶12; “A mapping method for resources configuring the enhanced physical downlink control channel has been considered. It has been considered to make the unit of resources configuring one enhanced physical downlink control channel to be a set of physical resource block pairs of a predetermined number (NPL 2). For example, the set of a plurality of physical resource block pairs which is the unit of resources configuring one enhanced physical downlink control channel is referred to as an enhanced physical downlink control channel set (ePDCCH set). In NPL 2, it is considered to configure a plurality of enhanced physical downlink control channels which are configured with the physical resource block pairs of a predetermined number, for the mobile station apparatus. For example, it is considered that in a plurality of mobile station apparatuses for which a plurality of enhanced physical downlink control channel sets are configured, some enhanced physical downlink control channel sets are configured with a plurality of common physical resource block pairs and some different enhanced physical downlink control channel sets are configured with a plurality of different physical resource block pairs. It is considered that the mobile station apparatus performs a decoding process for detecting the enhanced physical downlink control channel, in each of the plurality of configured enhanced physical downlink control channel sets”; ¶13; Fig. 16; ¶ 124; “In FIG. 19, those represented by the diagonal lines mean second  Fig. 19; ¶136).

Claims 10, 24, Maheshwari in view of Nakashima and Hong discloses wherein the increasing further comprises increasing power (Maheshwari; abstract; ¶11; “FIG. 4 is a power adjustment process 400 for handover messages in a wireless communication system. In this aspect, and similar to FIG. 3 above, a handover process is triggered at 410. This includes transmission of handover messages with higher power. Thus, the network or nodes can selectively increase the ; ¶36).

Claims 11, 25, Maheshwari in view of Nakashima and Hong discloses wherein the increasing comprises increasing diversity by transmitting the scheduling assignment at least twice within one transmission time interval (Maheshwari; duplicate transmission of handover message in one transmission time interval; Fig. 3; “FIG. 3 is a multiple handover message process 300 for a wireless communication system. In this aspect, a handover process is triggered at 310. This includes quick or burst repeats of handover messages by the network. When the handover is triggered at 310, then the network or node can automatically transmit handover messages on more than just a single HARQ process at 320. At 330, one or more handover messages are generated per the respective process of 320. This includes knowledge of handover messages being transferred by the MAC, such ¶35; “FIG. 5 is a hybrid handover message process 500 for a wireless communications system. In this aspect a hybrid process is triggered at 510, where messages can be quick repeated or burst with increased power on some or all the HARQs on which a handover message is being transmitted”; ¶37).

Claims 12, 26, Maheshwari in view of Nakashima and Hong discloses wherein the scheduling assignment specific for the communication device relates to a handover command of a signaling radio bearer (Maheshwari; transmission of handover message (handover command) of a signaling radio bearer (communication between user equipment and base stations); Fig. 1;  “As shown, handover message options 160 are processed between the base station 120 and 124. The processing can include handover components 170 and 174 respectively for generating/processing multiple handover messages and channels, analyzing higher layer signaling from network layers, and/or increasing transmitter power for the respective messages or channels. In general, the handover message options 160 can be deployed by the wireless network 110 to increase probability of the receipt of a handover configuration message (or messages) by the user equipment (UE)  ¶25; “For example, the layer 230 could include a Medium Access Control (MAC) layer among other network layers. Various channels and processes 240 can be provided for the communications between handover components 210 and 220 including HARQ processes and physical downlink shared and control channels (PDSCH, PDCCH). With respect to handover, it should be appreciated that there can be instances where a one Node-B (or more appropriately for these particular telecom standards "eNB") can hand communication off to a second eNB. Thus, the eNB losing communication with a UE may be referred to as the "source eNB" while the eNB gaining access to the UE may be referred to as the "target eNB."; ¶31; Hong; Fig. 16; ¶243; ¶247-¶248; Fig. 17; ¶246; ¶247 ).

Claim 13, limitation of claim 13 analyzed with respect to claim 1, the further limitation of claim 13 disclosed by Maheshwari , a non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor (¶38; ¶41; ¶42; “In yet another aspect, a computer-readable medium is provided for generating multiple handover messages during a handover message process and increasing the power of one or more channels that are employed to transport the multiple handover messages, where power is increased on the channels when a handover message is detected. The computer-readable medium includes discarding duplicate handover messages”; ¶43)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
6/16/2021